Case 2:17-cr-00277-KSH Document 115 Filed 06/09/21 Page 1 of 11 PageID: 2166




FOR PUBLICATION
                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA
                                                    Crim. No.: 17-277 (KSH)
       v.
                                                           OPINION
 PAUL MOE,
              Defendant.

I.    Background
      Following a jury trial, defendant Paul Moe was convicted of 13 counts of wire

fraud in violation of 18 U.S.C. § 1343 and one count of conspiracy to commit wire

fraud in violation of 18 U.S.C. § 1349. (D.E. 62, Judgment.) He was sentenced in

March 2018 to 24 months’ imprisonment on all 14 counts, to run concurrently,

followed by 3 years of supervised release, and was ordered to pay restitution of

$740,719.90. (Id.) The Court recommended that Moe be designated and permitted

to self-surrender to FCI Fort Dix and continued his bail pending appeal. This

opinion sets forth the Court’s final decision denying his application for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), which was rendered orally

on June 2, 2021, and is formalized and supplemented herein.

      Initially, some detail is necessary to illustrate the procedural context in

which Moe’s motion came on for decision. He timely appealed his conviction on

April 9, 2018, and his appeal was deemed submitted for decision on March 15, 2019.

(D.E. 64, 80.) While the Third Circuit’s decision, ultimately issued in April 2020,

was pending the parties agreed to several extensions of Moe’s surrender date and,


                                           1
Case 2:17-cr-00277-KSH Document 115 Filed 06/09/21 Page 2 of 11 PageID: 2167




ultimately, that any extension beyond July 15, 2019 would require Moe to satisfy

the standards for bail pending appeal under 18 U.S.C. § 3143(b). (D.E. 72, 73.) Moe

made such an application on June 14, 2019, and over the government’s objection,

this Court continued bail by order dated July 3, 2019. (D.E. 74-79.)

      When the Third Circuit’s decision affirming Moe’s conviction issued on April

17, 2020, the COVID-19 pandemic was just underway. On April 20, 2020, the

Court, acting on the government’s request,1 set Moe’s voluntary surrender date for

no earlier than July 20, 2020, in light of the pandemic. (D.E. 82.) This date was

later extended, on the parties’ consent, to no earlier than October 5, 2020. (D.E. 92.)

      On June 23, 2020, Moe filed an emergent motion to convert his sentence to

probation with home confinement pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (D.E.

86.)2 He cited his age (69 at the time of the motion, now 70) and his various medical

conditions, which include insulin-dependent Type 2 diabetes, COPD, sleep apnea,

hypertension, obesity, chronic fatigue, and high cholesterol.3 He also noted that due

to his sleep apnea, he uses a CPAP machine, which, if he contracted COVID-19 in



1The government requested a surrender date on or about July 16, 2020, a
Thursday. (D.E. 81.)

2 Moe represented that prior to his filing, he requested, through counsel, that the
Bureau of Prisons file a motion for compassionate release on his behalf, and was
told that the BOP would not act on it and that the request could be submitted once
he arrived at his designated correctional facility. (D.E. 86-1, Moving Br. 1-2, 11; see
also D.E. 86-4, Ex. E; D.E. 86-5, Ex. F.)
3Moe further notes that since his sentencing, he has also developed the following
conditions: “(1) Recurring bronchitis with wheezing and bronchospasms which
require an inhaler; (2) Acid Reflux; (3) Hypothyroidism; (4) Prostatic Enlargement;
and (5) Vitamin D Deficiency.” (D.E. 86-1, Moving Br. 5.)


                                           2
Case 2:17-cr-00277-KSH Document 115 Filed 06/09/21 Page 3 of 11 PageID: 2168




custody, could aerosolize the virus. He contended that if he remained on release, he

would present no danger to the community, and that the congregate setting of Fort

Dix, along with the movement of staff in and out of the camp and the main facility

and throughout the community, and the “hotbed” nature of Fort Dix for COVID-19

infections all posed significant risk to him. Moe further argued that he would

remain at “grave risk” in any BOP facility, citing the high number of cases, lack of

testing, and inadequate protocols. (D.E. 86-1, Moving Br. 12-19, 25-26.)

      In opposition, the government argued that § 3582(c)(1)(A)(i) does not apply to

defendants like Moe who have not yet begun serving their sentences and does not

permit the entire sentence to be converted to home confinement. (D.E. 93, Govt.

Opp.) The government argued that, instead, 18 U.S.C. § 3143(a)(1), which deals

with release pending sentence, coupled with a delay of Moe’s surrender date, would

be the appropriate means of addressing Moe’s concerns. Granting what Moe sought

would, according to the government, amount to an unauthorized plenary

resentencing. The government also contended that even if Moe could invoke the

compassionate release statute at this juncture, his application would fail on its

merits.

      In reply Moe relied on United States v. Austin, 2020 WL 3447521 (S.D.N.Y.

June 22, 2020), and other rulings that provided relief to defendants not in BOP

custody. (D.E. 95.) He also argued that it would be nonsensical to require him to

report to prison just to make the same request again, particularly where he had

already made a request for relief from the BOP and been denied. Additionally, Moe




                                          3
Case 2:17-cr-00277-KSH Document 115 Filed 06/09/21 Page 4 of 11 PageID: 2169




argued that home confinement would be sufficiently punitive, reiterated his

concerns about the risk of contracting the virus while incarcerated, and contended

that resentencing, not continually delaying his surrender date, is the answer. The

government filed a sur-reply (D.E. 96) addressing certain case law Moe had cited in

his reply, and later a supplemental letter with additional authority (D.E. 97). The

Court heard oral argument on October 1, 2020. The outcome was an extension of

the surrender date to after February 1, 2021, with additional briefing due in

advance given the unfolding nature of information about the pandemic. Moe’s

surrender date was ultimately extended to no earlier than June 15, 2021.

      In the additional briefing the parties have largely kept to their earlier

arguments, citing to updated case law. (D.E. 104, 106-07, 110, 112.) Both sides

addressed the emergence of effective vaccines, the government arguing that they

negate the existence of extraordinary and compelling reasons for a reduction in

sentence, and the defense countering that although Moe was scheduled to get his

first Moderna dose at the end of April, he would still be at risk for COVID-19 in a

prison setting, including in Fort Dix where many inmates and staff were refusing

vaccination.

      The Court rendered its decision denying the motion in a telephone conference

on June 2, 2021, and set a surrender date of August 16, 2021 to leave sufficient time

for medical procedures Moe represented he needed before he surrendered.




                                          4
Case 2:17-cr-00277-KSH Document 115 Filed 06/09/21 Page 5 of 11 PageID: 2170




   II.      Discussion

         In reaching its decision the Court begins with the statute itself, which

provides as follows:

               (c) Modification of an imposed term of imprisonment. The court
         may not modify a term of imprisonment once it has been imposed
         except that—
               (1) in any case—
                (A) the court, upon motion of the Director of the Bureau of
         Prisons, or upon motion of the defendant after the defendant has fully
         exhausted all administrative rights to appeal a failure of the Bureau of
         Prisons to bring a motion on the defendant’s behalf or the lapse of 30
         days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment (and may impose a term of probation or supervised
         release with or without conditions that does not exceed the unserved
         portion of the original term of imprisonment), after considering the
         factors set forth in section 3553(a) to the extent that they are
         applicable, if it finds that—
               (i) extraordinary and compelling reasons warrant such a
         reduction;
               ...
               and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .
18 U.S.C. § 3582(c)(1)(A)(i).
         This section sets forth a substantive test that many courts, including this

one, have applied in reviewing motions seeking compassionate release based on the

COVID-19 pandemic: (1) extraordinary and compelling reasons warrant a reduction

in sentence; (2) the applicable § 3553(a) factors warrant the reduction; and (3) the

reduction would be consistent with applicable policy statements of the U.S.

Sentencing Commission. The applicable policy statement, in turn, is found in



                                             5
Case 2:17-cr-00277-KSH Document 115 Filed 06/09/21 Page 6 of 11 PageID: 2171




U.S.S.G. § 1B1.13, which, among other things, adds a requirement that the

defendant is not a danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g), and in the application notes provides that that

extraordinary circumstances exist in specified circumstances involving the

defendant’s medical condition, age, or family circumstances. U.S.S.G. § 1B1.13,

Application Note 1(A)-(C). The application notes also contain a catchall provision in

section 1(D): “As determined by the Director of the Bureau of Prisons, there exists

in the defendant’s case an extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C).”

      Before this substantive test can be applied, courts in this Circuit must be

satisfied that a defendant has in fact fully exhausted his administrative rights to

relief within the BOP, as set down by the Third Circuit within weeks of the start of

the COVID-19 pandemic. United States v. Raia, 954 F.3d 594 (3d Cir. 2020). Once

the defendant has fully exhausted his administrative appeal rights within the BOP,

or if 30 days have gone by since his request to the warden, whichever is earlier, he

may bring the motion before the district court. Id. at 595 (citing 18 U.S.C.

§ 3582(c)(1)(A)). Accord United States v. Harris, 973 F.3d 170, 171 (3d Cir. 2020).

      Moe remained on release after oral argument in October 2020, and both sides

took the position that by making the effort to get a decision from the Warden of FCI

Fort Dix before he filed his motion in June 2020, he had effectively exhausted his

remedies for purposes of the instant motion. As indicated earlier, the Court

extended Moe’s surrender date, and the presenting issue for decision as the June




                                          6
Case 2:17-cr-00277-KSH Document 115 Filed 06/09/21 Page 7 of 11 PageID: 2172




15, 2021 “not before” date approached remained: does Moe have any right to invoke

§ 3582(c)(1)(A) to seek relief when he is not yet serving his prison sentence?

      Both sides agree there is currently no binding Third Circuit law on that

issue, and each has brought to the Court’s attention, on a rolling basis, various

district court decisions supporting their respective positions.

      In this district, as far back the fall of 2020, Judge Chesler ruled in United

States v. Picardo, 2020 WL 6501730 (D.N.J. Nov. 5, 2020), that sentencing relief

was unavailable to a defendant who had not begun to serve his sentence. This is a

case bearing similarities to Moe’s: the defendant had some of the same medical

conditions and was also designated to the satellite camp at Fort Dix. In reaching

his decision, Judge Chesler held that “the entire scheme of the provision [i.e.,

§ 3582(c)(1)(A)] contemplates that the defendant seeking relief has already begun

serving his or her sentence.” 2020 WL 6501730, at *2. Because Picardo had not

“served a single day of his 366-day term of imprisonment,” “it would appear that the

relief offered by Section 3582(c)(1)(A) is not available to him.” Id. (citing United

States v. Konny, 463 F. Supp. 3d 402 (S.D.N.Y. 2020); United States v. Spruill, 2020

WL 2113621, at *3 (D. Conn. May 4, 2020)).

      Judge Chesler further observed that the court’s authority to reduce a term of

imprisonment under § 3582(c) is limited: it allows the court to reduce a custodial

term and to impose probation or supervised release not exceeding the unserved

portion of the original term of imprisonment, but not to resentence, and not to

conduct a plenary resentencing proceeding. Id. (citing statute and United States v.




                                           7
Case 2:17-cr-00277-KSH Document 115 Filed 06/09/21 Page 8 of 11 PageID: 2173




Dillon, 560 U.S. 817, 820, 826 (2010)). And he concluded that was exactly what

Picardo was asking the court to do:

      Picardo requests that the Court modify his sentence so that he may
      serve his entire sentence on probation with a home confinement
      condition. This is not a reduction in the term of imprisonment ordered
      by the Court in the February 4, 2020 judgment of conviction. It is,
      essentially, a request for a new sentence, and thus exceeds the limited
      relief available under Section 3582(c)(1)(A). See Konny, 2020 WL
      2836783, at *2 (holding that Section 3582(c)(1)(A)(i) “does not provide a
      basis for the Court to convert the defendant’s term of imprisonment
      into a term of home confinement before he has self-surrendered to the
      BOP”); Spruill, 2020 WL 2113621, at *3 (concluding that in moving for
      relief before commencing his custodial sentence, the defendant sought
      resentencing and thus could not avail himself of compassionate
      release, reasoning that it is “a statutory exception to the prohibition
      against resentencing contained in 18 U.S.C. § 3582(c).”)

Id. (emphasis added).

      Picardo has been followed in this district. United States v. Desu, 2021 WL

2012235, at *3 (D.N.J. Apr. 30, 2021) (Shipp, J.); United States v. Ahmad, 2021 WL

1300288 (D.N.J. Apr. 7, 2021) (Arleo, J.). In Desu, Judge Shipp had previously

extended the defendant’s surrender date three times before ultimately agreeing

with Judge Chesler’s ruling in Picardo that relief under § 3582(c)(1)(A) is

unavailable to defendants who have not begun to serve their sentences. 2021 WL

2012235, at *3. Denying Desu’s motion for compassionate release without prejudice

and his emergency motion to further continue his surrender date, Judge Shipp

ordered him to report as scheduled to Fort Dix on May 5, 2021. Similarly, Judge

Arleo had extended Ahmad’s surrender date, originally June 16, 2020, “multiple

times,” and in the cited order, relied on Picardo and denied relief.




                                           8
Case 2:17-cr-00277-KSH Document 115 Filed 06/09/21 Page 9 of 11 PageID: 2174




      More recently, Judge Broderick of the Southern District of New York denied

a similar motion as premature in United States v. Javed, 2021 WL 2181174

(S.D.N.Y. May 27, 2021), coming to the same conclusion as Judge Chesler that

defendant “essentially asks me to resentence him, and I see no reason to do so

here.” Id. at *5. Significantly, Judge Broderick also noted that the First Step Act

“did away with the BOP’s unilateral ability to deny a prisoner compassionate

release but did not remove the BOP from the process entirely.” Id. at *2.

      The BOP’s role is evident from the moment sentence is formally imposed.

When a judge in this district speaks the sentence at the crescendo moments of a

sentencing hearing, the prescribed language commits the defendant to BOP custody

for the term imposed. So too here; at Moe’s March 26, 2018 sentencing, the Court

pronounced as follows:

      It is [the] judgment of this Court that Paul Moe is hereby committed to
      the custody of the Bureau of Prisons to be imprisoned for a term of 24
      months on each of Counts 1 through 14, all such terms to be run
      concurrently.

(Sent’g Tr. 39:14-17.)

      The court turns the defendant over to the custody of the BOP. That judicial

act is not affected by whether the defendant is detained at the time of sentencing, is

arrested immediately after the sentence is spoken on the record, or is granted

voluntary surrender and later receives a surrender date to report to a specific

correctional facility that the BOP designates. The Court’s judgment is that the

defendant goes into BOP custody, and when it receives the defendant’s person that




                                          9
Case 2:17-cr-00277-KSH Document 115 Filed 06/09/21 Page 10 of 11 PageID: 2175




agency will make the minute by minute decisions about how that defendant will

exist for the term of the Court’s sentence.

      Moe has urged that requiring him to report only to repeat the process of

applying for relief on the substantive grounds now before the Court constitutes the

“dilemma” that Judge Chesler noted in Picardo, 2020 WL 6501730, at *3. And as

the Court has denied his motion without prejudice, it is likely that the arguments

already fully briefed on whether he merits compassionate release will be made

again. But accepting that when it sentenced him the Court entered a judgment

committing him to the custody of the Bureau of Prisons for 24 months makes

natural and logical that the authority to grant or deny compassionate release

belongs to the agency, not the judge, and only goes to the judge in the event the

agency denies or fails to respond to the request. The agency, after all, decides when

prisoners will sleep, when and what they will eat, when and how they will recreate,

work, and get instruction and training and medical care and by whom, and in what

facility or facilities they will live for the duration of the sentence. The First Step

Act only narrowly carved into that broad authority by granting a prisoner the

ability to bring a rejected petition for compassionate release to court under very

specific circumstances; it decidedly did not partner up the judge with the agency.

      Accepting the foregoing does not interfere with the objectives of the First

Step Act. The district court, when it exercises its jurisdiction under § 3582(c)(1)(A),

makes its own independent determination about whether a prisoner has presented

extraordinary and compelling reasons for sentencing relief and applies the § 3553(a)




                                           10
Case 2:17-cr-00277-KSH Document 115 Filed 06/09/21 Page 11 of 11 PageID: 2176




factors to circumstances as they then exist. In short, the First Step Act provides

judicial review of the BOP’s decisions denying compassionate release under legal

standards that are uniquely the provenance of a sentencing judge.

      Notwithstanding the breadth of the analysis the court may, and indeed must,

make when a motion for compassionate release is properly before it, the Court

concludes that the BOP first decide Moe’s compassionate release request. As the

procedural history of this case demonstrates, the time has come for Moe, who is now

fully vaccinated, to serve his sentence. When counsel argued in October 2020 (then

some 30 months after Moe was sentenced), the government observed that extending

the surrender date was appropriate at that point, but “we do know at some day we

need to cross that bridge” of deciding the issue at hand. (D.E. 100, 10/1/20 Tr.

35:11-12.) The Court has now decided the issue and determined it is without

jurisdiction to act on Moe’s motion, and that it may not address the merits until he

has begun to serve his sentence.

   III.   Conclusion

      The motion (D.E. 86) for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) is denied and, as stated on the record on June 2, 2021, Moe shall

self-surrender on Monday, August 16, 2021. An appropriate order will issue.



Dated: June 9, 2021                            /s/ Katharine S. Hayden
                                               Katharine S. Hayden, U.S.D.J.




                                          11
